Title: From John Quincy Adams to Thomas Boylston Adams, 25 September 1811
From: Adams, John Quincy
To: Adams, Thomas Boylston



N. 23.
St: Petersburg 25 Septr: 1811.

The flood of our letters from America, as well as of vessels arriving from the United States has almost entirely subsided. From the last week in May to the first in August we received nearly thirty letters from Quincy, so that I began to think I had entered rather rashly into the engagement, among others of answering separately every individual letter—Nor have I yet since that time completely fulfilled the promise—But by adhering strictly to that of writing at least once every month to you, and to my mother, to which I have now added a third letter to my father, I expect eventually to acquit the score though several months may elapse before the whole debt will be paid.
Since my last to you, which the enclosed copy will shew you was written the 27th: of August, the only letter we have received had been one from my Mother of 21. June.—It was brought by a vessel of Lieutt: Governor Gray’s, destined to this Port—The Radius, Captain Lander—Unfortunately she was taken by a privateer wearing French colours, and carried into Copenhagen—There she is still detained, and will continue to be so, at least over this Winter—Mr. Erving however obtained from on board of her my Mother’s letter to me, and forwarded it to me by the Post—I received it last Saturday.—it has sharpened the desire of hearing from you again, and at a later date—Its accounts of Mrs. Cranch’s illnesses, and the consequences of your bruise by the fall from your horse give me no small concern and some alarm—I pray for better tidings by the next conveyance.
The London Newspapers are usually from three to four weeks from their date in reaching this place—And they commonly contain one or more paragraphs of Public news from the United States which have got across the atlantic in a similar interval of time—It is through this channel that we always receive the most recent intelligence from our Country, though it sometimes come to us through another secondary medium by transfer into the French or German Gazettes, which we regularly receive twice a week—They are seventeen days coming from Hamburg; and three weeks from Paris.
It was in a London Paper, the Courier that I first saw the political forgery, pretended to be a letter from the Duke of Cadore, which had originally been published in the Boston Patriot—In addition to the original imposture, which though it first came from America, I hope and believe to have been of English origin, the Editor of the Courier trumped up a tale of its having been addressed to the Russian Ambassador at Paris—sent by him to the Emperor Alexander—communicated by the Russian Government to me, transmitted by me to my own Government; and to my father, though whom he says it was first published—And all this without hesitation or scruple—Not as a conjecture given as probable—not as a report received from others, but as if unquestionable certainty and incontrovertible fact.—I am perfectly sure that the assertion respecting my father is as false as all the rest, but it is utterly unaccountable to me how the Editor of the Patriot could have been made the dupe of what appears to me to be so clumsy an imposition—He says it bears the very image and superscription of modern Caesar—which only shews how little he is acquainted with that personage, and how open he has suffered his mind to the rank absurdities, and cunning misrepresentations of Englishmen and anglified Americans.—Ames tried to scare all our federal old women out of their senses by telling them with a grave face that he trembled for fear Bonaparte would take his and their children for a conscription against St: Domingo; and Walsh, with a little mincing of the matter, just enough to shew that he does not believe a word of it, says that indeed he does not know but—he is no coward—but really there may be some danger of the conscription against St: Domingo—In all this however there is no forgery—Ames’s fears raised a Spectre before his mind’s eye, which he really believed he saw, and from which he started with a shriek of horror—Walsh affects to partake of his trepidation, because he has his purposes to answer by spreading it among others—but the author of this spurious paper advances one step further in the righteous Cause—Hobgoblins and prophecies are not highly-seasoned enough for his palate—Plain, downright forgery, is his fashion of raising bugbears, and so he puts the Duke of Cadore’s name to a jumble of materials as incongruous, and ridiculous as the composition of the Caldron of Macbeth’s witches, the result of which is to be, that Bonaparte intends to destroy the English Constitution, and dethrone the hose of Hanover, and that he considers the United-States, as ruled by the weakest and most contemptible of Governments.—That such a wretched piece of Patch-Work should have pas’d current for genuine among the profound wiseacres of the federal Gazettes, that Russell or Coleman should have taken or given it all out for Gospel would have been natural enough; but I really should never have suspected quite so much cullability, in the Editor of the Patriot.
Since I wrote you last I have also read in the Aurora, the whole of Mr: R. Smith’s publication, and I have seen one or two more of Mr: Pickering’s addresses to the People—I hear that Mr: Smith has been answered in the National Intelligencer and has replied— There seems to be something in that office of Secretary of State peculiarly calculated to overset under-ballasted minds—Edmund Randolph—Peace be to his Remainders—but he like Mr Smith was obliged to Vindicate his Resignation—Pickering mistook Mrs: Reynold’s paramour for President of the United States, and surrendered up his official virtue to that gay deceiver as fondly as the lady did her conjugal virtue—He did not chuse to resign, and so he now vindicates his going out upon expulsion—Mr Smith seems to have mistaken who was President too, but his optical illusion terminated in himself.—As a party pamphlet his publication is written with some address—But do you think he ever put to himself the question whether the single fact of the publication did not involve in it a breach of trust, more dishonorable to him and more detrimental to the public than every thing he has made out against Mr Madison? If he did, and settled it to his own satisfaction that he should not be chargeable with such a breach of trust, he ought, instead of hackneyed, and in his case not very applicable adage about measures and not men, and the drawcansir parade about the dangers to which he was exposing himself, to have begun by proving as much to the satisfaction of his readers—These breaches of trust, have indeed unfortunately been so frequent in our short History, and they have always been so much countenanced by party Spirit, and so secure of impunity, that I am afraid it has infected the very principle of our National Character—The vote of censure upon Mr: Pickering last Winter was a tardy, feeble, and I fear ineffectual attempt to maintain the rule of secrecy upon which alone the possibility of confidential communication between the President and the Senate can subsist; and even that was too much an affair of party—I believe that our heads of Departments and our Ministers to foreign Powers, ought all to be under the restriction of an Official Oath; and I wish some of the thoughtful members of our National Legislature, would bring the subject before Congress for discussion—Our Laws do not contemn the aid of Oaths as ties upon human Conscience in matters of revenue, where perhaps their efficacy is most questionable; and we administer quite enough of them in our Custom-houses, to secure the payment of the paltriest impost—
In the acts of establishing the Departments of Foreign Affairs and of War, there is an Oath of Office “well and faithfully to execute the trust committed to him” provided to be taken by the Secretaries—But there is none required by the Acts establishing the Departments of the Treasury and of the Navy, and none any where for the Ministers abroad.
I am still without instructions from the Government respecting my continuance here—As the navigable season is drawing rapidly to a close, and we have another Russian Winter at hand, I am looking out for expedients to transmit our letters, between the months of October and June—Mr: James Anderson, was appointed last May, Consul of the United States, at the Port of Gothenburg in Sweden—He arrived at Archangel, and is now here on the way to his Post—He intends proceeding thither immediately—I shall enclose my letters for America during the Winter to him to be forwarded, and as it is probable that soon after this can reach you there will be vessels coming to that Port, it will likewise afford you opportunities for writing to us, which I hope you will use—Enclose your letter under cover to him, and they will be forwarded to us by the Swedish Mails.
We are so pleasantly situated in our Country house, that we shall leave it with reluctance.—But our neighbours are already moving into the City, and we shall not be able to remain here with comfort more than another fortnight—The house in which we formerly resided is at last definitively sold, and we have been obliged to take another—We shall not be quite so well lodged but at about the same expence. The air of the Country has however been so salutory to us all, and particularly to Charles, that I do not regret the changes of our residence—We are now all in good health—As you assure me in one of your letters that your son Thomas looks like my wife’s father, my wife perhaps to return the compliment insists that her daughter Louisa looks like you—The only resemblance that I can find in her is to my father.
Mr: F. Gray left us last week with Mr: T. M. Jones, for Paris. I wrote to his father a few days ago by the Rubicon, Captain Hovey, who has not yet sailed—I expect this will go by the Cordelia, in which Mr: Swan came out and returns.
Remember me faithfully to all friends and believe me ever yours—
A.